2020 IL App (3d) 190342

                                  Opinion filed July 8, 2020
      ____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                    2020

      In re MARRIAGE OF                      )     Appeal from the Circuit Court
                                             )     of the 10th Judicial Circuit,
      LAURA BURDESS,                         )     Peoria County, Illinois
                                             )
            Petitioner-Appellant,            )
                                             )     Appeal No. 3-19-0342
            and                              )     Circuit No. 12-D-165
                                             )
      MARK BURDESS,                          )     Honorable
                                             )     Kim L. Kelley
            Respondent-Appellee.             )     Judge, Presiding
      ____________________________________________________________________________

            JUSTICE O’BRIEN delivered the judgment of the court, with opinion.
            Presiding Justice Lytton and Justice Wright concurred in the judgment and opinion.
      ____________________________________________________________________________

                                                OPINION


¶1          The trial court granted respondent Mark Burdess a reduction in the amount of maintenance

     he was obligated to pay petitioner Laura Burdess and denied Laura’s requests for an increase in

     the monthly award based on the statutory maintenance guidelines and for a retroactive increase for

     the time period the case was pending. We affirm.

¶2                                                FACTS

¶3          Petitioner Laura Burdess and respondent Mark Burdess were married in 1985, and three

     children, now adults, were born during the marriage. Laura worked part time and seasonally at a
     nursery, enabling her to spend time with the children and tend to the household duties. She

     purchased insurance for the family through her employer. Mark worked as a graphic designer at

     his brother’s business and was the family’s primary financial support. The couple owned the

     marital residence, which was their principal asset and subject to encumbrances.

¶4          In March 2012, Laura filed a petition for temporary relief, seeking maintenance, in part,

     followed by a petition for dissolution of the marriage, which was filed in April 2012 and again

     sought maintenance. Mark filed a counterpetition for dissolution, denying Laura needed

     maintenance. Mark also sought sole possession of the marital residence. Following a series of

     hearings on temporary relief, Mark was awarded sole temporary possession of the marital

     residence and ordered to pay all the household bills and to contribute $500 toward Laura’s attorney

     fees. In addition, the court ordered Mark to pay $750 per month in maintenance to Laura.

¶5          The parties submitted financial affidavits and updates to the affidavits. Per Mark’s affidavit

     dated March 2013, he earned a gross monthly income of $6510, with a monthly net income of

     $5061, and had monthly expenses of $6045. Laura’s affidavit from the same time period included

     earned gross monthly income of $965, with a net monthly income of $251, plus $750 in

     maintenance for a total monthly income of $1001. Her monthly expenses totaled $3640. In his

     memorandum of law in preparation of trial, Mark argued that his career as a graphic designer was

     uncertain, as business in the industry was declining. He further argued that Laura had sufficient

     skills to support herself and that temporary maintenance would suffice, and he recommended an

     award of $600 per month payable for five years. Mark wanted to purchase the marital residence,

     which was appraised at $220,000 with $24,729 in equity.

¶6          The trial court entered a judgment of dissolution on September 18, 2013. The trial court

     found the house to have a value of $223,000 subject to mortgages in the amount of $198,271. The


                                                      2
     trial court awarded the house and all the equity to Mark. In exchange for her marital interest in the

     home, the court awarded Laura a $9000 lump-sum maintenance payment and monthly

     maintenance in the amount of $1000 per month, reviewable in 24 months. Mark was ordered to

     pay $3500 in Laura’s attorney fees. Laura moved to reconsider, seeking monthly maintenance of

     $2000. The trial court denied her motion.

¶7          In August 2015, Laura petitioned for a maintenance review. She submitted that she had

     sustained a work injury, was unable to work, and required additional medical procedures and

     surgeries in the future. She filed a workers’ compensation claim for her injury and anticipated

     receiving a settlement. Currently, maintenance was her sole income, and she sought an increase in

     the monthly amount and also payment of her attorney fees. On Laura’s motion, the court ordered

     that Mark make two $1000 payments while Laura’s petition for review was pending. In October

     2015 and January 2016, agreed orders were entered, continuing the $1000 maintenance payments

     until the petition for review was determined.

¶8          In July 2018, prior to a hearing on Laura’s motion to review maintenance, Mark moved to

     terminate maintenance. He argued that he was unable to pay it because his job profitability

     continued to decline, he had health issues that were becoming severe, he was contemplating taking

     early retirement in the next few years, and he was incurring debt and depleting his savings. He

     further argued that Laura was capable of working. His financial affidavit dated September 2018

     stated he had gross monthly earnings of $2170 with a net income of $170 after $2000 in deductions.

     His monthly expenses amounted to $2104, leaving him a monthly shortfall of $1934. He had

     approximately $1500 in his checking account and $27,252 in his savings account, which consisted

     of the proceeds from his sale of the marital home. Laura filed a trial memorandum in which she

     argued Mark’s potential retirement did not constitute grounds for terminating maintenance. She


                                                      3
     sought an increase of maintenance to $1500 per month based on the amended statutory guidelines.

     Her financial affidavit dated November 2018 indicated she was on medical leave from the nursery;

     had net monthly income of $1350, consisting of Social Security disability payments and

     maintenance; had monthly expenses of $1913; had a monthly shortfall of $563; had debts of

     $62,735; and had a $50 balance in her bank account.

¶9          A hearing took place on Laura’s petition for maintenance review and Mark’s petition to

     terminate maintenance. The court first found that the judgment of dissolution contemplated

     reviewable maintenance, not rehabilitative, as evidenced by the long-term, 27-year marriage and

     that Laura forwent her career opportunities to care for the home and children. Second, the court

     found the amended guidelines did not apply per In re Marriage of Harms, 2018 IL App (5th)

     160472. It determined that both Laura and Mark were credible witnesses. It considered that Mark’s

     business experienced a downturn and estimated his gross yearly income to be $33,666, a deduction

     of 50% from his previous earnings. The court further found that the decrease in Mark’s income

     was “economically legitimate” and a “good faith reduction.” The court noted that Laura earned

     $405 per month in Social Security disability insurance and spent $134 of that amount on health

     insurance. It found that, although Laura had skills, she lacked job experience due to the fact she

     did not work outside the home in a career capacity during the marriage. It also noted her workers’

     compensation claim and anticipated settlement. The court found Mark demonstrated a substantial

     change in circumstances that warranted modification of maintenance and reduced his monthly

     payment to Laura to $675. The court made the award automatically reviewable when Mark turned

     62, when Laura received her workers’ compensation award, or upon petition by the parties. It

     denied Laura’s request to apply the statutory guidelines and increase the amount of maintenance.

     The court also denied retroactive application of the modified maintenance amount to the period of


                                                     4
       time that Laura’s petition was pending. The court denied her motion to reconsider, and she

       appealed.

¶ 10                                               ANALYSIS

¶ 11          Laura raises two issues on appeal: whether the trial court erred in reducing her maintenance

       and in failing to increase the maintenance amount due during the pendency of the proceedings.

       Although Laura was the only party to submit a brief, the record is simple, and because the issues

       may be decided without Mark’s brief, we will reach the merits of the appeal. First Capitol

       Mortgage Corp. v. Talandis Construction Corp., 63 Ill. 2d 128, 133 (1976).

¶ 12          We begin with Laura’s claims regarding the trial court’s downward modification of her

       maintenance award. She argues the statutory factors support an extension of maintenance, the

       amended statutory guidelines formula applies, and guidelines dictate an increase in the amount of

       Mark’s maintenance obligation. She also argues the court misconstrued the availability of the

       proceeds Mark received from the sale of the marital house.

¶ 13          Section 510(a-5) of the Illinois Marriage and Dissolution of Marriage Act (Act) (750 ILCS

       5/510(a-5) (West 2018)) concerns the modification, termination, or review of prior maintenance

       awards. In determining a modification, termination, or review of maintenance, the trial court must

       consider the factors from section 504(a) of the Act, as well as the factors in section 510(a-5) of the

       Act. Id. §§ 504(a), 510(a-5). Maintenance may be modified or terminated only when a substantial

       change in circumstances has been demonstrated. Id. § 510(a-5). A change of circumstances does

       not need to be established when maintenance is before the court on review. Blum v. Koster, 235

       Ill. 2d 21, 35-36 (2009).

¶ 14          Section 504(a) requires the court to apply the following factors to determine whether a

       maintenance award is warranted:(1) each party’s income and property, including apportioned


                                                         5
       marital property and nonmarital property assigned to the party who is requesting maintenance as

       well as the financial obligations imposed on each party as a result of the dissolution of marriage;

       (2) each party’s needs; (3) each party’s realistic present and future earning capacity; (4) any

       impairment to the present and future earning capacity of the party seeking maintenance due to that

       person devoting his or her time to domestic duties or having forgone or delayed his or her own

       education, training, employment or career opportunities due to the marriage; (5) any impairment

       of the present and future earning capacity of the party who is being asked to pay maintenance;

       (6) the time needed by the party seeking maintenance to acquire appropriate training and

       employment and whether appropriate employment will allow the party to support himself or

       herself; (6.1) parental responsibility arrangements and any effects on a party’s ability to seek or

       maintain employment; (7) the standard of living as established during the marriage; (8) the

       marriage’s duration; (9) each party’s age, health, station, occupation, amount and sources of

       income, vocational skills, employability, estate, liabilities, and needs; (10) the parties’ incomes,

       including public, private, disability, and retirement income, without limitation; (11) the tax

       consequences to each party; (12) contributions and services by the party seeking maintenance to

       the other party’s education, training, career, or career potential or license; (13) any valid agreement

       of the parties; and (14) any other factor the court finds to be just and equitable. 750 ILCS

       5/504(a)(1)-(14) (West 2018).

¶ 15          The section 510(a-5) factors the court must also consider include

                      “(1) any change in the employment status of either party and whether the change

                  has been made in good faith;

                      (2) the efforts, if any, made by the party receiving maintenance to become self-

                  supporting, and the reasonableness of the efforts where they are appropriate;


                                                         6
                      (3) any impairment of the present and future earning capacity of either party;

                      (4) the tax consequences of the maintenance payments upon the respective

                  economic circumstances of the parties;

                      (5) the duration of the maintenance payments previously paid (and remaining to

                  be paid) relative to the length of the marriage;

                      (6) the property, including retirement benefits, awarded to each party under the

                  judgment of dissolution of marriage *** and the present status of the property;

                      (7) the increase or decrease in each party’s income since the prior judgment or

                  order from which a review, modification, or termination is being sought;

                      (8) the property acquired and currently owned by each party after the entry of the

                  judgment of dissolution of marriage ***; and

                      (9) any other factor that the court expressly finds to be just and equitable.” 750

                  ILCS 5/510(a-5)(1)-(9) (West 2018).

¶ 16          The maintenance provisions of the Act were amended in 2015. Prior to amendment, the

       court used the statutory factors to determine whether to award maintenance and to decide the

       amount and duration. In re Marriage of Johnson, 2016 IL App (5th) 140479, ¶ 94 (citing 750 ILCS

       5/504(a) (West 2012)). Under the amended statute, the factors are used to determine whether

       maintenance is appropriate, but the amount and duration of maintenance is calculated based on

       guideline formulas set forth in the statute. In re Marriage of Cole, 2016 IL App (5th) 150224, ¶ 8.

       The court may depart from the guidelines when appropriate. Id. We will not reverse a trial court’s

       determination on review, modification, or termination of maintenance absent an abuse of

       discretion. In re Marriage of Kocher, 282 Ill. App. 3d 655, 660 (1996).




                                                        7
¶ 17          We have previously considered whether the amended maintenance guidelines as to amount

       and duration apply to review and modification of maintenance orders entered prior to the statutory

       amendment adding the guidelines and concluded they do not. See In re Marriage of Kuper, 2019

       IL App (3d) 180094, ¶ 28. In reaching our disposition in Kuper, we relied on Harms, where the

       court reasoned that the amended guidelines did not apply because section 504 and 510 were distinct

       provisions and section 510(c) did not reference the amended guidelines. Harms, 2018 IL App (5th)

       160472, ¶ 30. Laura argues that neither Kuper nor Harms analyzed section 504(b-8) when finding

       the new guidelines were inapplicable to maintenance orders entered prior to the statutory change

       and on review after its effective date. According to her interpretation, section 504(b-8) applies and

       warrants a higher maintenance award.

¶ 18          Section 504(b-8) states: “Upon review of any previously ordered maintenance award, the

       court may extend maintenance for further review, extend maintenance for a fixed non-modifiable

       term, extend maintenance for an indefinite term, or permanently terminate maintenance in

       accordance with subdivision (b-1)(1)(A) of this section.” 750 ILCS 5/504(b-8) (West 2018).

       Section (b-1)(1)(A) includes the amount and duration guidelines. 750 ILCS 5/504(b-1)(1)(A)

       (West 2018).

¶ 19          The cardinal rule of statutory interpretation is that the court must determine and give effect

       to the legislature’s intent. In re Marriage of Heroy, 2017 IL 120205, ¶ 13. The language of the

       statute should be given its plain and ordinary meaning. In re Marriage of Kane, 2018 IL App (2d)

       180195, ¶ 15. A court should interpret a statute in such a way that avoids absurd results. In re

       Marriage of Kasprzyk, 2019 IL App (4th) 170838, ¶ 27 (citing In re Jian L., 2018 IL App (4th)

       170387, ¶ 22). We review issues of statutory interpretation de novo. In re Marriage of Best, 228

       Ill. 2d 107, 116 (2008).


                                                        8
¶ 20          In both Kuper and Harms, the petitions for review and modification that the trial courts

       considered were filed prior to the addition of section 504(b-8), which became effective January 1,

       2017. See Pub. Act 99-763 (eff. Jan. 1, 2017) (amending 750 ILCS 5/504). Here too, Laura’s

       petition to modify and extend maintenance was filed in August 2015, which was before the statute

       was amended to include section (b-8). Although Mark did not file his petition to terminate

       maintenance until July 2018, when section (b-8) was in effect, his filing does not extend the effect

       of the statutory amendment to include Laura’s petition. In Kuper, the parties were granted a

       judgment of dissolution in December 2013, and the wife was awarded maintenance reviewable on

       or after July 2016. Kuper, 2019 IL App (3d) 180094, ¶ 3. In August 2016, the husband petitioned

       to terminate or abate his maintenance obligation based on a substantial change of circumstances.

       Id. ¶ 4. The hearing on his petition was held on August 30, 2017, during which the wife filed her

       petition to modify or extend maintenance. Id. We did not consider the wife’s submission of her

       petition midtrial to require the court to employ the January 1, 2017, statutory amendments. The

       parties and the trial court had proceeded on the husband’s petition to terminate filed before section

       504 was amended to add section (b-8), and the amended provision was inapplicable to the Kuper

       proceedings. In Harms, the petitions were heard in June 2016, before section 504(b-8) became

       effective. Harms, 2018 IL App (5th) 160472, ¶ 9.

¶ 21          The trial court relied on Kuper and Harms in denying Laura’s motion to reconsider, finding

       section (b-8) was not applicable. Although we reject the reasoning the court used to reach its

       conclusion, we may affirm on any basis in the record. See In re Marriage of Petrik, 2012 IL App

       (2d) 110495, ¶ 33 (citing Mutual Management Services, Inc. v. Swalve, 2011 IL App (2d) 100778,

       ¶ 11 (court may affirm on any basis in the record, regardless of whether the trial court’s decision

       was based on proper grounds)). Here, the record includes the dates of the filings and establishes


                                                        9
       that section 504(b)(8) did not become effective until after the parties’ petitions were filed. As in

       the instant case, as in Kuper and Harm, Laura filed her petition for review or to extend in August

       2015, before the effective date of the section 504(b-8) amendment. Although Mark sought to

       terminate maintenance with a petition filed in July 2018 and the trial on both petitions did not take

       place until December 2018, we determine that the applicable statute was the version in effect at

       the time Laura moved for review. That version of section 504 did not include section (b-8), and

       section 510(c) directed the court only to section 504(a). Neither section 504(a) nor 510(c)

       referenced section 504(b-1)(1), which are the amount and duration formulas introduced in the

       amendments. We conclude that, when Laura sought review, the guideline formulas did not apply,

       and we affirm the trial court’s refusal to use them.

¶ 22          We must now determine whether the trial court erred in reducing Mark’s monthly

       maintenance obligation to Laura. Prior to and during the pendency of this proceeding, Mark paid

       $1000 per month in maintenance; the trial court reduced his obligation to $675. The court based

       the reduction on its finding that Mark established a substantial change of circumstances in that the

       business in which he earned his livelihood was suffering an industry-wide downturn. The court

       found Mark’s business income experienced a significant decline in 2017 and estimated Mark’s

       2018 income at $33,666 based on an approximate 50% decrease in gross income since the original

       maintenance order was entered. It found Mark took reasonable measures to weather the economic

       downturn to “his” business, such as cutting employee hours and overhead, and that Mark also

       reduced his personal expenses. Mark sold the marital home, receiving $70,000 from its sale, of

       which “$21,000 [sic]” remained. Mark was 61 years old and could opt for early Social Security.

       According to the court, if Mark retired and received Social Security, his income would not greatly




                                                        10
       change from the figure it extrapolated. The court further found Mark’s medical issues marginally

       affected his ability to work.

¶ 23          The court found Laura to be 59 years old, with a gross annual income from unemployment

       insurance of $11,580, plus $12,000 annually in maintenance, for a combined gross income of

       $23,580. Laura had numerous health problems and received Social Security disability insurance

       of $405 a month, from which she paid $134 for health insurance. Laura was without any viable

       employment income. She had a pending workers’ compensation claim but had not worked in any

       regular capacity since the initial maintenance award was entered. The court further found in five

       years Laura had not sought any part-time regular employment. Her tax returns indicated a “hobby

       loss,” which the court found could not be sustained as a business. Laura minimized her living costs,

       incurred reasonable expenses, and relied primarily on maintenance for support. The court noted

       that Laura had been a housewife and worked part time during the marriage. Like Mark, her skills

       did not translate well in the current technological world.

¶ 24          Relying on those facts, the court considered the statutory factors. It found Mark’s

       downward trajectory in his employment income was adequately explained and not due to any fault

       of Mark. The court felt its estimate of Mark’s 2018 income was more accurate than averaging his

       income over a period of years. The court found Laura sat on her petition for more than three years

       and would have been better served having the matter heard when Mark enjoyed a greater income.

       The court considered that Laura could have increased her income despite her health issues and that

       “she made no real effort to help herself.” The court noted Laura lacked any property and Mark had

       only approximately $21,000 [sic] left from the sale of the marital house. The court determined

       Laura had a diminished earning capacity due to devoting her time to raising the children and taking

       care of the family and could not fully support herself. It further determined that Mark’s future


                                                        11
       earning impairment was adequately considered by the court in fashioning Mark’s 2018 income. It

       found neither party would be able to enjoy the standard of living maintained during the marriage.

       Based on the section 504(a) factors, the court found an award of maintenance to be appropriate.

¶ 25          The trial court then considered the section 510(a-5) factors. It again noted the downturn in

       Mark’s business and Laura’s reduction in income. The court found concerning what it described

       as Laura’s lack of efforts to increase her income after “five years and living near the poverty line.”

       Describing the money situation as untenable as to both Mark and Laura, the court suggested that

       Laura should obtain part-time employment within her capabilities. The court defined the

       maintenance as reviewable and not rehabilitative due to the uncertainty of Mark’s business. It

       acknowledged Mark and Laura each had impairments to future earnings but stated they both had

       to rise above their circumstances and look for every source of income, including public assistance.

¶ 26          The court concluded that termination of maintenance was not appropriate, that Laura

       needed maintenance, and that Mark demonstrated a substantial change in circumstances

       warranting a modification of his maintenance obligation. The trial court reduced maintenance to

       $675 per month, automatically reviewable after Mark turned 62 or before that occurrence if there

       was a substantial change of circumstances, if Laura received a workers’ compensation award, or

       upon petition by the parties. The trial court rejected a retroactive application of the reduced

       maintenance amount, finding it would be “catastrophic” to Laura. It noted both parties “sat on the

       review for three plus years.”

¶ 27          Although we do not agree with all the trial court’s findings regarding the statutory factors,

       we do agree that Laura was entitled to an award of maintenance and that a reduction in the monthly

       amount was warranted. As expressed by the trial court, there was not enough money to support

       both Laura and Mark. During the marriage, they relied primarily on Mark’s income. Laura’s


                                                        12
       employment afforded flexibility for home and childcare responsibilities and supplied insurance for

       the family. The trial court found Mark experienced a legitimate decline in his income, which

       essentially halved the amount of available funds. Laura argues the downturn in Mark’s industry

       and income was already factored into the initial maintenance award. We find no support in the

       record for Laura’s claim. In the court’s trial order initially awarding maintenance, it found

       reviewable maintenance was appropriate based on the statutory factors, reasonable expenses of a

       single person, and “considering Husband’s employment may be negatively affected by the lack of

       business at his company.” In the judgment of dissolution, the court awarded $1000 in monthly

       maintenance to be reviewable after 24 months. The judgment does not contain any details

       regarding its calculation of the amount. Laura did not present any evidence the maintenance

       amount was initially reduced other than the trial court’s order indicating it was considering the

       income decline. Laura did not offer any calculations or demonstrative proof that the initial

       maintenance award should have been an amount greater than the $1000 a month she was awarded.

       On this record, we cannot determine whether the court awarded a lower amount of maintenance

       because of the anticipated decline in income or as a basis to make the award reviewable in two

       years. Without evidentiary support, we cannot accept Laura’s premise that the downturn in Mark’s

       business prospects was factored into the initial maintenance calculation.

¶ 28          In reviewing the maintenance award, the trial court found that Mark’s business suffered a

       downturn after entry of the judgment of dissolution in 2013, which became significant in 2017. It

       found the trial court had initially set the award at 24 months because it found that “change was

       coming” in terms of Mark’s income. The court found Mark to be credible and the downturn in

       business to be legitimate and not due to any actions on Mark’s part. The court relied on Mark’s

       business decline in estimating an annual income for him that was 50% lower than his salary the


                                                       13
       prior year, using Mark’s figures to calculate a gross income of $33,666 for 2018. It is unclear as

       to what evidence the trial court used to extrapolate this number. The court stated it used Mark’s

       “figures” to calculate gross income of $33,666 for 2018. A payroll detail report indicated his

       monthly salary of $2000 from March 2018 through August 2018, except for two months where he

       earned an additional $2625, for a partial year-to-date total income of $16,250 for the six-month

       period from March to August 10, 2018. Mark’s financial affidavit dated September 2018 stated a

       monthly gross income of $2170 and a net income of $170 after $2000 in deductions. Presumably,

       the court relied on the payroll numbers and Mark’s affidavit to extrapolate and estimate Mark’s

       2018 salary. We consider the court’s calculations to be a reasonable estimation of Mark’s salary,

       post-business-decline.

¶ 29          Laura contests the trial court’s treatment of the proceeds from the sale of the marital house.

       The house was awarded to Mark in the dissolution based on his request. At that time, the house

       was valued at $223,000 with equity of $24,729. Laura received a lump sum maintenance payment

       of $9000 as her share of the marital house. Mark sold the house within several years of the

       dissolution and netted in excess of $70,000. We find the postdissolution increase in equity suspect

       and disagree with the trial court’s treatment of the sale proceeds. The court stated that Mark did

       not need to diminish his “sole remaining asset to pay maintenance.” In addition, the court

       expressed concern that the money from the house sale was all Mark had left from the property

       settlement and it was not equitable to require him to use it to pay maintenance. On his September

       2018 financial affidavit, Mark listed more than $27,000 in his savings account, which he explained

       was the remaining proceeds he received from the sale of the marital home. In contrast, Laura

       received $9000 in lump sum maintenance as her share of the marital home, which amount she long

       ago depleted. The court should have considered the proceeds as a factor relevant to the


                                                       14
       maintenance review under section 510(a-5)(6) and section 504(a)(1). Its failure to do so was error.

       Nevertheless, we do not conclude that this error would have altered the maintenance amount

       calculation. The trial court predicated the amount on the income Mark had available to pay

       maintenance. While Mark had money in his savings account from the sale of the marital house,

       the funds were limited, and he, too, had to adjust to a reduced income. The court calculated that

       Mark’s income decreased 50%, and the reduction in Laura’s monthly maintenance award

       amounted to a decrease of 32.5%. We thus affirm the trial court’s reduction in the maintenance

       amount due Laura.

¶ 30          Next, Laura complains that the court failed to determine what amount of maintenance she

       was owed during the pendency of her petition for review. She maintains she was entitled to a

       higher monthly award during that time period because Mark’s income did not, in fact, decrease as

       he had told the trial court it would when a maintenance amount was originally set. According to

       Laura, Mark’s income did not decrease in 2015, 2016, or 2017, yet he still paid a reduced amount

       of maintenance. She submits that she was entitled to a judgment in her favor for amounts she

       claimed she should have been paid based on Mark’s actual income.

¶ 31          A party to a dissolution action may petition the trial court for temporary maintenance. 750

       ILCS 5/501(a)(1) (West 2018). Any temporary orders entered under section 501 do not prejudice

       any rights of the parties that are to be subsequently adjudicated. Id. § 501(d)(1). In determining an

       award of temporary maintenance, the trial court must consider the entire financial situation of both

       parties. Bellow v. Bellow, 72 Ill. App. 3d 608, 610 (1979). An award must be based on a showing

       of the parties’ incomes and assets and what is required to support the party seeking maintenance.

       Rabin v. Rabin, 57 Ill. App. 2d 193, 198 (1965). We review a trial court’s award of temporary

       maintenance for an abuse of discretion. Moore v. Moore, 53 Ill. App. 3d 228, 230 (1977).


                                                        15
¶ 32          As discussed above, Laura did not present any evidence the trial court factored Mark’s

       business decline into its initial maintenance award. The record lacks any information concerning

       the trial court’s initial calculation. She did not offer any calculations of her own to indicate what

       the award should have been. The court’s statement regarding the anticipated decline is not

       definitive proof Laura was awarded a reduced amount. Without proof, we will not conclude the

       initial award was decreased. See In re Marriage of Landfield, 209 Ill. App. 3d 678, 704 (1991)

       (wife sustained her burden to show that husband’s income increased warranting an increase in

       maintenance).

¶ 33          Laura relies on In re Marriage of Wojcik, 2018 IL App (1st) 170625, to support her

       argument that she should have been awarded a retroactive increase in maintenance for the time

       period her petition was pending. Wojcik is distinguished. In that case, the parties’ marital

       settlement agreement provided that the husband would pay the wife unallocated family support for

       60 months and the support award was reviewable at that time. Id. ¶ 7. On review, the court

       considered the parties’ financial situations and concluded that, even imputing income to the wife,

       she would not make enough money to live based on the standard of living established during the

       marriage. Id. ¶ 13. The husband’s income had continued to increase since the initial support order

       was entered. Id. ¶ 6. At the time of the hearing, he was earning $700,000 per year, and the wife

       was earning $9 per hour with imputed income of $46,000. Id. ¶¶ 33, 37. In contrast here, Mark’s

       income declined 50% since the original maintenance order was entered, and neither party was able

       to enjoy the standard of living established during the marriage.

¶ 34          In Wojcik, the reviewing court emphasized that the order on appeal was initially determined

       by the trial court based on current facts and not the husband’s conjecture that the wife’s imputed

       income should have been higher. Id. ¶ 38. Here, Laura submitted inadequate proof to support her


                                                        16
       claim that the initial maintenance was decreased based on a decline in Mark’s income and asks us

       to accept her claim based on speculation and conjecture. We reject her request, find Laura was not

       entitled to a higher maintenance award during the pendency of the review proceedings, and affirm

       the trial court’s denial of her request to retroactively increase her maintenance award.

¶ 35                                            CONCLUSION

¶ 36          For the foregoing reasons, the judgment of the circuit court of Peoria County is affirmed.

¶ 37          Affirmed.




                                                       17
                                  No. 3-19-0342


Cite as:                 In re Marriage of Burdess, 2020 IL App (3d) 190342



Decision Under Review:   Appeal from the Circuit Court of Peoria County, No. 12-D-165;
                         the Hon. Kim L. Kelley, Judge, presiding.



Attorneys                Jeffrey Alan Ryva, of Quinn, Johnston, Henderson, Pretorius &
for                      Cerulo, of Peoria, for appellant.
Appellant:


Attorneys                No brief filed for appellee.
for
Appellee:




                                        18